Case 19-00418-TLM         Doc 17    Filed 07/11/19 Entered 07/11/19 16:22:23             Desc Main
                                    Document     Page 1 of 3
GARY L. RAINSDON, TRUSTEE
P.O. BOX 506
TWIN FALLS, ID 83303
PHONE: (208) 734-1180
FAX: (208) 734-2783
trustee@filertel.com

                          UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF IDAHO
In Re:
                                       )       CHAPTER 7
Andrea Yvonne Sullivan,                )
                                       )       CASE NO.: 19-00418-TLM
                                       )
                                       )
                       Debtor.         )

                        Motion for Turnover of Property and Records
                      Notice of Motion for Turnover of Property and Records
                           and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of service of
this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.


         COMES NOW, Gary L. Rainsdon, the Trustee in the above-entitled matter and moves

this Court pursuant to 11 USC §§ 542 and 521(a)(4), for an order directing the Debtor to

surrender the following property and records, to-wit:

            1. Documentation of dates and amounts paid to or on behalf of Sam Reber during

                the 4 (four) years prior to date of bankruptcy filing (4/17/19).

         The Trustee requested the above item(s) at the Meeting of Creditors on 05/23/19. It is

necessary to have the documents requested, because Debtor was in a relationship with Sam

Reber during the years prior to her bankruptcy filing where they were comingling their finances
Case 19-00418-TLM        Doc 17  Filed 07/11/19 Entered 07/11/19 16:22:23 Desc Main
                                 Document       Page 2 of 3
by Debtor purchasing goods and services which benefitted Sam Reber, at the same time he was

using his own income to purchase at least one valuable asset in his own name, and does not

appear to have provided reasonable value in exchange for the goods and services purchased by

Debtor. The Trustee makes said motion upon the grounds and for the reasons that said property

is property of the bankruptcy estate and the Debtor has not provided the requested item(s) to the

Trustee.

       Dated this: July 11, 2019

                                                                    /s/

                                                                 Gary L. Rainsdon, Trustee
Case 19-00418-TLM       Doc 17    Filed 07/11/19 Entered 07/11/19 16:22:23            Desc Main
                                  Document     Page 3 of 3
                                CERTIFICATE OF MAILING

       I HEREBY CERTIFY that on July 11, 2019, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

       U.S. Trustee, ECF
       Hyrum M Zeyer, ECF

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non- CM/ECF Registered Participants in the manner indicated:
      Via First Class mail, postage prepaid addressed as follows:

       Les Schwab Tire Centers of Boise, Inc.
       P.O. Box 5350
       Bend, OR 97708

       Andrea Yvonne Sullivan
       1973 N Raymond Street
       Boise, ID 83704

       Additionally, a copy of the foregoing was served on the below identified parties, from the
mailing matrix obtained by the court website, by first class mail, postage prepaid:

              None

       Via certified mail, return receipt requested, addressed as follows:

              None




                                                              By:           /s/
                                                                    Gary L. Rainsdon, Trustee
